Dear Ms. Barrett:
We are in receipt of your request for an Attorney General's Opinion concerning a possible dual officeholding violation.  In your opinion request, you have stated that you currently hold the appointive position of Clerk of the Village of Wilson.  Your inquiry centers on the possibility of you additionally running for the office of alderman.
The dual officeholding laws, LA R.S. 42:61 et seq., apply in general to a person holding two positions at the same time. Nevertheless, the statutes pertaining to the selection of municipal officers, found at LA R.S. 33:381 et seq., are more on point to your inquiry. More specifically, LA R.S. 33:385 (C) states in pertinent part:
  No member of the board of alderman shall hold any other office or employment under the municipal government while he [or she] is a member of the board, except as is provided for in R.S. 33:381 and R.S. 33:386.
LA R.S. 33:381 had at one time explicitly permitted an alderman to also serve as the town clerk.  However, LA R.S. 33:381 has been amended numerous times, and through the amendment process, this exception has been deleted.  A reading of the statute at present will confirm that the exception is provided for no longer. Similarly, no such exception is authorized by LA R.S. 33:386.
Therefore, it is the opinion of this office that the Clerk of the Village of Wilson may not simultaneously hold the position of alderman of that village.  Doing so would constitute a violation of LA R.S. 33:385
(C).  We hope this opinion addresses all of your concerns.  If we can be of further assistance, please advise.
With kindest regards,
                      RICHARD P. IEYOUB ATTORNEY GENERAL
                      BY: ___________________________ ANDREW D. BENTON Assistant Attorney General